DETAILED ACTION
Response to Amendment
Responsive to the Amendment filed September 8, 2022. Claims 1 and 8 were amended. Claim 9 is new. Claim 1-9 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al (US 2017/0113494).
As per claim 1, Singh et al teach a tire force estimation system comprising: 
a sensor structured to measure a physical quantity of a tire; a sensor information acquisition unit structured to acquire the physical quantity measured by the sensor (see at least paragraph [0049]); and 
a tire force calculator including an arithmetic model structured to calculate tire force based on the physical quantity, the tire force calculator structured to calculate the tire force by inputting the physical quantity acquired by the sensor information acquisition unit into the arithmetic model (see at least fig 11,  paragraphs [0004-0006]), 
the tire force being at least one of longitudinal force in a longitudinal direction of the tire, lateral force in a lateral direction of the tire, and a load in a vertical direction of the tire (see at least figs 2, 10].
As per claim 2, Singh et al teach wherein the tire force calculator includes a correction processor structured to correct the arithmetic model based on a state of the tire (see at least fig 1).  
As per claim 3, Singh et al teach wherein the arithmetic model is a learning type model (see at least paragraph [0007]).  
As per claim 4, Singh et al teach wherein the tire force calculator includes an update processor structured to update the arithmetic model based on information from outside (see at least fig 11, claim 3).  
As per claim 5, Singh et al teach wherein the arithmetic model is provided via a communication network (see at least paragraph [0032]).  
As per claim 6, Singh et al teach a transmitter structured to transmit at least one of information on the physical quantity and information on the tire force calculated by the tire force calculator to an external device via the communication network (see at least paragraphs [0007, 0011]).  
As per claim 7, Singh et al teach wherein the sensor is an acceleration sensor and structured to measure acceleration as the physical quantity, and the tire force calculator inputs information on the acceleration and calculates the tire force by the arithmetic model (see at least fig 2, paragraph [0053]]).  
Claims 8-9 contain similar limitations as the claims above and therefore are rejected under similar rationale. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/               Primary Examiner, Art Unit 3661